Citation Nr: 1601582	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  12-28 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for shin splints.

4.  Entitlement to service connection for obesity. 


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty from January 1986 to December 1988. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Veteran's request, the Veteran was scheduled for a Board videoconference hearing on December 7, 2015.  In a December 2, 2015 telephone contact with an RO employee, the Veteran requested to reschedule his December 2015 hearing because he had three VA examinations that same day.  On this basis, the Board finds that the Veteran should be rescheduled for a videoconference hearing.  See 38 C.F.R. § 20.704(c) (2015).

Accordingly, the case is REMANDED for the following action:

Take appropriate steps to schedule the Veteran for a videoconference hearing in accordance with his request.  The Veteran must be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file must be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




